     *gT
ee          Case 1:19-cv-24042-KMW Document 10 Entered on FLSD Docket 01/02/2020 Page 1 of 1
/                        ,
       xo 44ûyl
              'i
               trv
                 '.
                  u.
                   wirj
                      * p.
                         ,.
                          x,,.- iuxt.
                                    >-z.
                                       kavm
                                         ' @ v Q'.                         .                                -                   -       .. .        .. '                                 .*- '''*'-
           r'
           w':
             '&'
               1
               7.Act'47
                      n N o. 19-cv-24()4p-Kuw                                                                                                       #

                                                                      PR O OI 0# SX
                                                                                  ' RW CE
                                f'
                                 7H .
                                    - z. r*A shouu xotâe.Ne#wu *ecourt.
                                       '#'                            ,.
                                                                       * u rr ' à Fa                                                             . . .''                     .
                                .
                                                                                                      .                                yjuyo yv y ,                                a,c.
                                                                                                                                                            t
                                                                                                                                                            :     '
                   C-
                    r:
                     isqrrrr.
                            rrn- fx thwo ty'-,?-'zlzavz> t> ç< )                       .
                                                                                       C1
                                                                                        .1I:ANK
                                                                                    .- . .
                                                                                              ..N.N..,<w-. ..                                           .                                      -

           nisxsrwzdvtxtbv zra.on (-                 December23,2019 at2:48pm .
                                                                                                                                                   ANGELA E.NOBLE
                                                                                                                                                  ck.ERKtJ.S.O1S'ECT:
                                                                                                                                                  s.D.OF FLA.-MIAM I
                  C1 :lv somtl:?ysergtxlt:exvtrrr'
                                                 rnnnncnleindM m':1.aty
                                                                      t
                                                                      j-
                                                                                                      fzz
                                                                                                        ew
                                                                                                         '(*
                                                                                                           r,
                                                                                                            fzzldla
                                                                                                                  '
                                                                                                                  i                                     >f4xe

                  D I1e tberrmltlcrxsatt'
                                        heI
                                          Yd.
                                            G
                                            .d'
                                              d.
                                               *,
                                                1,
                                                 .11*:r= *uvY                       r
                                                                                    lr            P'
                                                                                                   lM*
                                                                                                     e%-.
                                                                                                        % m.
                                                                                                           '- '''
                                                                                                                WQ'Z /                       l
                                                                               a              n of' . s.
                                                                                                  .        .
                                                                                                           x
                                                                                                           ze*r .
                                                                                                       le az    t.
                                                                                                                l g.
                                                                                                                 lw.                   .crtwjzo r= .a- t'
                                                                                                                                                        ij
                                                                                                                                                         m.s
                                                                                                                                                           x
                                                                                                                                                           .
                                                                                                                                                           -a
                   C-tQ (-2* ,F',.                         1pt
                                                             t'
                                                              t 4
                                                               lt.
                                                                 -.   -tx:
                                                                         le.        .a
                                                                                   mts
                                                                                     , o.,
                                                                                      -- .
                                                                                         utze m
                                                                                              s um
                                                                                                *- 'c@
                                                                                                     t1:144!$Sj.
                                                                                                               e
                                                                                                               ..
                                                                                                                x.kzICCW'M 2u2.                  r,or

                  % Iaerved'tb
                             ,-emm= onaon (>aw #y' ''                              Nohel
                                                                                       y Rosado,Tell
                                                                                                   eratCITIBANK,N.A.                                                        .'
                                                                                                                                                                             vx'ir
                                                                                                                                                                                 to .
                                                                                                                                                                                    1,
                                                                                                                                                                                     :
                   do *              . );y lzw tch      tsardc,
                                                              eof              cn >e.
                                                                                    r
                                                                                    e:r1.
                                                                                        !fof(-.,tw #'                           r;           CITIBANK.N.A.l
                                                                                                                                                          ocated at
                  8400 W .Brcward Boulevard.Plantati
                                                   on.FL 33324                                            on L
                                                                                                             '
                                                                                                             ar,
                                                                                                               e.l oecem ber23.2019                      ;Jr

                  D lre- M iemm= = m e=<zr*

                  D C/.
                      iG
                       ..ecù
                           z-             ),
                                           :



                  Ap
                  *:m
                    fuv.,w
                         r'.
                           m azt$.                         .   iNarz
                                                                   .e1arkd $                                A*
                                                                                                            +?     w-xn. .-'.
                                                                                                             'v o-c-            . . z. a ..tof$


                  T:
                  -.#:r1
                       ..rfIr.l?r'w
                        a.        ycr ia.
                                        W
                                        tt C4
                                            &*N '
                                                J'CX ,.
                                                      t<
                                                       ,M't<
                                                       u.  .a1d*
                                                             .. Ir.X' e
                                                                      .fC!L I
                                                                            '
                                                                            S#u.-tle.

                                                                                                                                      y' œ
       j e. Dece.m. ber23.2019
       oat                                                                                            .,
                                                                                                       .
                                                                                                       g'               .
                                                                                          .                          X yr % *
                                                                           sandra c'
                                                                                   olon
                                                                                                                .                                       ..:wm.mw k.4,sx.w:....v.m.,.- .w. .-
                                                                                      .
                                                                                                                    * , 4= +x tz?d m l<
                                                                           20301 NE 30thAvenue.5-314
                                                                           Aventura,FL-33180


       M t
         e cr
            cez hu7acwo
                      .,le.
                          'czlz
                          1                     klg''     v M'r dcezeto:

           Nohely Rosado is a Hispanic femâl
                                           e.in herearly twenties.slim with I
                                                                            ong,straightbrown hair. Herhei
                                                                                                         ghtcould notbe
           determ ined because she was behind a counterand itis unknown ifshe was slnding orsi tting.
